Case: 10-10632 Document: 00511360711 Page: 1 Date Filed: 01/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                              January 25, 2011

                                     No. 10-10632                              Lyle W. Cayce
                                   Summary Calendar                                 Clerk



ROSSI WADE,

                                                          Plaintiff - Appellant

v.

WALTER PETERSON,

                                                          Defendant - Appellee




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:09-CV-346


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Rossi Wade appeals the district court’s decision
granting judgment as a matter of law, at the close of plaintiff’s case, to
defendant-appellee Walter Peterson. We AFFIRM.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10632 Document: 00511360711 Page: 2 Date Filed: 01/25/2011


                                       No. 10-10632


      Wade’s daughter was a student at Bernice Freeman Elementary School in
Irving, Texas.1 Proceeding pro se, Wade brought suit against the school and two
individual defendants under 42 U.S.C. § 1983, asserting that Freeman school
officials, including principal Walter Peterson, discriminated against her
daughter on account of her race in violation of the Equal Protection Clause of the
14th Amendment. Specifically, Wade alleges that Peterson required her to prove
her residency in that school district, and that this was not required of any
non-African American parents. Wade seems to claim that she already had
provided proof of her residency, and that she was the only parent who was being
asked to prove residency on two separate occasions.           As evidence, Wade states
that three non-African-American parents had told her that they had not been
required to provide the school with proof of residency. Wade also claims that the
defendants made various racially insensitive comments about black children’s
scores on standardized tests and about black parents’ lack of interest in their
children’s education.2 Defendants denied any wrongdoing, and responded inter
alia that all parents, regardless of race, were required to submit proof of
residency in the district. Peterson stated further that he had cause to believe
that Wade had moved out of the district.
      The case was tried before a magistrate judge and jury with the parties’
consent. Following plaintiff’s case-in-chief, the magistrate judge granted the
school district judgment as a matter of law, finding that Wade had not produced
any evidence of disparate treatment or discriminatory intent to establish an
Equal Protection violation. Costs were assessed against Wade pursuant to
Federal Rule of Civil Procedure 54(d).


      1
          The school is part of the Carrollton-Farmers Branch Independent School District.
      2
        Wade made several additional claims that were summarily dismissed pursuant to
28 U.S.C. § 1915(e)(2).

                                              2
    Case: 10-10632 Document: 00511360711 Page: 3 Date Filed: 01/25/2011


                                   No. 10-10632


      Proceeding pro se on appeal, Wade challenges the judgment and the cost
assessment. As to the first issue, Wade asserts that the district court did not
grant enough time to present all of her evidence or to make her case properly.
It is unclear whether she is actually objecting to the district court’s rulings on
defendants’ motions in limine to exclude certain forms of inadmissible evidence
from trial. As to the cost assessment, Wade asserts that having recently lost her
job, she is unable to pay costs.
      We are unable to discern from her brief Wade’s specific legal objections to
the district court’s decision to grant defendants judgment as a matter of law.
Parties before this court must comply with the standards of Rule 28 of the
Federal Rules of Appellate Procedure. Accordingly, the appellant's brief must
contain argument setting forth “appellant’s contentions and the reasons for
them, with citations to the authorities and parts of the record on which the
appellant relies.”   Fed. R. App. P. 28(a)(9)(A).     Here, Wade has listed a
smattering of well-known Equal Protection cases but has not explained how they
are relevant to her claims. Although we liberally construe pro se briefs, such
litigants must still brief the issues and reasonably comply with the standards of
Rule 28 in order to preserve them. Longoria v. Dretke, 507 F.3d 898, 901 (5th
Cir. 2007); Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
      Regardless of the deficiency of her specific legal arguments, we have
reviewed pertinent parts of the record and agree with the district court that
plaintiff did not produce at trial any admissible evidence of disparate treatment
or discriminatory intent.
      Wade objects also to the costs taxes against her. Citing Rivera v. City of
Chicago, 469 F.3d 631 (7th Cir. 2006), Wade claimed that she is excused from
paying costs because she has been out of work since a car accident last March
forced her into ongoing physical therapy.    She stated further that, before the


                                        3
    Case: 10-10632 Document: 00511360711 Page: 4 Date Filed: 01/25/2011


                                  No. 10-10632


accident, she lost two undefined contracts due to the conduct of the Freeman
school officials. Rivera is not binding law in the Fifth Circuit; in this circuit,
courts may, but are not required to excuse a losing party from paying costs only
if he brought suit in good faith and can demonstrate at least one of the five
factors set forth in Pacheco v. Mineta, 448 F.3d 783, 794 (5th Cir. 2006) (listing
“(1) the losing party’s limited financial resources; (2) misconduct by the
prevailing party; (3) close and difficult legal issues presented; (4) substantial
benefit conferred to the public; and (5) the prevailing party’s enormous financial
resources”). Wade offered no evidence to show how she might satisfy any of
these factors, and so we consider the argument waived. See United States v.
Beaumont, 972 F.2d 553, 563 (5th Cir. 1992). Wade has not overcome Rule
54(d)’s “strong presumption that the prevailing party will be awarded costs.”
Pacheco, 448 F.3d at 793.
      For these reasons, the judgment of the district court is AFFIRMED.




                                        4